          Case 7:19-cr-00171-KMK Document 42
                                          45 Filed 05/05/20
                                                   05/11/20 Page 1 of 3




                                    Green & Willstatter
                                       Attorneys at Law
                                   200 Mamaroneck Avenue
                                           Suite 605
                                 White Plains, New York 10601
                                               _______
Theodore S. Green                         (914) 948-5656
Richard D. Willstatter                  FAX (914) 948-8730              e-mail: theosgreen@msn.com


May 5, 2020

Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, New York 10601

       Re: United States v. Marcus George, 19 Cr 171 (KMK)

Dear Judge Karas:

        This letter is a motion pursuant to 18 U.S.C. §3582(c)(1)(A) to reduce the term of
imprisonment for Marcus George to time served to be followed supervised release with conditions
that include a period of home confinement.

        On October 16, 2019, George was sentenced to 70 months of custody to run concurrently
with an undischarged state prison term and to be followed by four years of supervised release.
George had pleaded guilty to one count of conspiring to distribute and possess with intent to
distribute narcotics in violation of 21 U.S.C. §§846 and 841(b)(1)(B). Judgment was filed on
January 30, 2020. George has been detained since his arrest on or about February 13, 2019.

         George is currently detained at the Orange County Jail. Because he is not in Bureau of
Prisons custody, I have not filed, on his behalf, an application with the head of any Bureau of Prisons
facility requesting that a motion be made by the BOP pursuant to 18 U.S.C. §3582(c)(1)(A), because
such an application would be futile. See United States v. Hernandez, No. 18-cr-834 (PAE) 2020 WL
1684062, *2 (SDNY April 2, 2020) (determining that defendant had exhausted administrative
remedies through BOP where BOP asserted it could not evaluate defendant for compassionate
release because defendant was in custody of U.S. Marshals at a private facility); United States v.
Carver, No. 19-cr-06044 (S.J.), 20202 WL 1892340, *1-2 (ED Wa. April 8, 2020) (excusing
defendant from administrative exhaustion requirement under futility exception where defendant was
not in BOP custody and BOP advised defendant to direct request to the U.S. Marshals Service).

        Under 18 U.S.C. §3582(c)(1)(A), the Court may “modify a term of imprisonment” if the
court finds that “extraordinary and compelling reasons warrant such a reduction.” Id.



                                                  1
                                           42 Filed 05/11/20
           Case 7:19-cr-00171-KMK Document 45       05/05/20 Page 2 of 3



         We are mindful that in United States v. Sargeant, 19-cr-666 (KMK), Doc. No. 109 (SDNY
April 27, 2020), the Court, in deciding a bail application, found that “while asthma is a potentially
serious respiratory condition, data in New York show that it is not the risk factor that it was once
believed to be” for those infected with COVID-19. We note, however, that the Centers for Disease
Control continues to list those with “moderate to severe asthma” as being “at high risk for severe
illness from COVID-19.” Centers for Disease Control (CDC). Coronavirus Disease 2019. People
who are at higher risk for severe illness (page last reviewed April 15, 2020, accessed May 5, 2020)
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.
Accordingly, based on George’s asthma condition, it is submitted that he is at heightened risk of
severe illness from COVID-19, particularly in a jail or prison setting where conditions would make
it difficult to control an outbreak of the virus.

        Submitted herewith as Exhibit A (under seal) are George’s medical records from Orange
County jail. The records document that, despite being prescribed a regimen of medications in an
effort to control his asthma condition, George has required multiple visits to the medical unit to
address symptoms such as wheezing and shortness of breath. Visits to the medical unit include:
        – October 18, 2020. George complained of shortness of breath and given an inhaler.
        – February 8, 2020. Wheezing.
        – February 27, 2020. Shortness of breath. George given nebulizer treatment.
        – February 29, 2020. Shortness or breath, wheezing. Given nebulizer treatment which
        improved his oxygen levels and prescribed Flonase.
        – March 1, 2020. George complained of wheezing and severe sinus congestion over the past
        week, with shortness of breath and a “productive cough.” Physical exam revealed “slight
        wheezing” in both lungs and confirmed severe sinus congestion.
        – March 8, 2020. George experienced “exacerbate asthma”, and was reported “wheezing all
        fields” (evidently meaning that wheezing was detected in all six regions or “fields” of the
        lungs). Prednisone was prescribed.
        – March 9, 2020, George complained of wheezing, cough and shortness of breath that had
        lasted a couple of days. A physical exam again revealed “wheezing all fields”. An urgent
        chest x-ray was ordered which disclosed “no acute disease.
        – March 10, 2020. George received nebulizer treatment and reported feeling better.

        In addition to prednisone, medications prescribed to George include an Alvesco pump,
Claritin and the asthma drug Singulair.1

      Prior to his transfer to the Orange County jail, George was detained at the Westchester
County jail, where he also received treatment for his chronic asthma.




       1
        The Probation Department presentence report at paras. 57-58 notes George’s asthma
condition, as well as a history of other physical ailments including a gastro-intestinal condition
believed to be colitis, cysts, and removal of a small mass from his kidney.

                                                 2
         Case 7:19-cr-00171-KMK Document 42
                                         45 Filed 05/05/20
                                                  05/11/20 Page 3 of 3



       Accordingly, defendant seeks the requested reduction of his term of imprisonment and
sentence modification pursuant to 18 U.S.C. §3582(c)(1)(A).

                                             Very truly yours,

                                             /s/ Theodore S. Green
                                             Theodore S. Green

cc: All counsel (by ECF)    The application is denied. Mr. George has failed to establish that there are
                            extraordinary and compelling reasons to grant him compassionate release. While
                            he appears to be dealing with asthma, that has not been found to be among the top
                            ten risk factors in New York. (See D. Hakim, “Asthma is Absent Among Top
                            Covid-19 Risk Factors, Early Data Shows,” NY Times, 4/20/20.). Moreover, the
                            record appears to show that his asthma is being treated and that Mr. George is
                            otherwise not in any other risk category (age, heart disease, etc.). In addition, Mr.
                            George was convicted of serious crimes and engaged in substantial efforts to evade
                            apprehension by law enforcement. Thus, he is a serious risk to the public safety.
                            Finally, Mr. George has served a small percentage of his sentence. So, in
                            considering all the factors set forth in Section 3582 and 3553(a), the Court denies
                            the application.

                            So Ordered.




                             5/11/20




                                                 3
